DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-18 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amin et al. (US 20150322270).
Amin discloses a durable antireflective article.  Concerning claims 1, 4-5, 7, 10, and 14, Amin discloses the article comprises a substrate upon which an antireflective coating is disposed, wherein the antireflective coating comprises alternating high and low refractive index layers having the claimed refractive indices (Examples 3-21; Tables 3-25; para. 0057-0193).  Specifically, at least Tables 7 and 8 show layers with refractive indices having the claimed values.  The thickness of the coating is from 100 nm to 800 nm and specifically of 278 nm and 464 nm (para. 0127 and Tables 7 and 8).  With respect to the color shift and photopic reflectance, Amin discloses the color shift is less than 2 (para. 0078-0080) and the photopic reflectance is less than 0.45% which meets the limitations of the above claims and claims 8-9 and 16-18 (para. 0090).  Regarding the hardness as claimed in claims 10 and 15, Amin discloses the hardness is 8 GPa or higher based on the same claimed test method (para. 0072).  Concerning claims 2-3 and 11-12, the CIELAB coordinates are within the claimed ranges (para. 0086-0088).  Regarding claims 6 and 13, as shown in Figure 2, a capping layer having a lower refractive index than the high refractive index layers is applied to the top surface of a coating comprising a plurality of periods with each period comprising alternating high and low index layers (para. 0120).  Regarding claim 22, the substrate is transparent or has an opacity (para. 0098).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Amin et al. (US 20150322270).
Amin discloses the above including the substrate being transparent or having an opacity.  Given the above cited transmissivity values, it would have been obvious to one of ordinary skill in the art to use a substrate in between transparent and having an opacity, for applications that require some light scattering or lower transmissivity values than optically transparent.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Amin et al. (US 20150322270) in view of Ngo et al. (WO 2015/171651).
Amin discloses a that the coated substrate is used as a cover glass for electronic articles such as mobile phones and the like (para. 0003).  However, Amin is silent to the components as claimed.
Ngo discloses a cover glass that has an AR coating and is used as part of an electronic product having the claimed components, wherein the components as claimed are need to function as an electronic device (FIGS. 2A and 2B; para. 0024).  The cover glass is used to protect the display and components disposed within a housing.  As such, it would have been obvious to one of ordinary skill in the art to include the claimed components of the device as the electronic device of Amin, in order to function as intended.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783